 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN JOSEPH SIMMONS, JR.,                        No. 2:19-CV-1344-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    J. WUERTH, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The alleged civil rights violations took place at Corcoran State Prison, which

19   is within the boundaries of the Fresno division of the United States District Court for the Eastern

20   District of California. See Local Rule 120(b). Pursuant to Local Rule 120(d), a civil action

21   which has not been commenced in the proper division of the court may, on the court’s own

22   motion, be transferred to the proper division. Because the Sacramento division of this court is not

23   the proper division, this action will be transferred to the Fresno division.

24                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

25   United States District Court for the Eastern District of California sitting in Fresno.

26   Dated: August 13, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
